Title: To Alexander Hamilton from Rufus King, 7 July 1798
From: King, Rufus
To: Hamilton, Alexander


London July 7. 98
Buena parte has made the Debut of the campaigne by the easy tho important conquest of Malta. This Island has been supposed impregnable and therefore was the Depositary of great wealth removed there from Italy. It contained likewise an excellent arensal, two or three ships of the Line, and as many as 6.000 excellent Seamen. It was the maltese Seamen who made the fine campaign under Suffrein in the E. Indies during the American war. Sicily is near and from thence the french will obtain Provision shd. Ad. Neilson attempt to blockade the fleet in the Harbour of Malta. Buena Parte may perhaps take possession of Sicily, after which Naples would almost fall of course. We are left to conjecture what are his ulterior Plans. I dont perceive that it is believed that the Eng. Squadron can owing to the tempests of those seas, maintain a long Blockade. At Rastadt procrastination is the game—the french journalists amuse themselves with calling it “the Eternal Congress.” I see no likelihood of a concert upon the Continent agt. france. The struggle is left to England, who certainly maintains it with increased zeal & Resolution for some months past. We hear not a word about peace, no one appears to think that peace would bring safety. The affair of Ireland is nearly finished. Cornwallis has requested that no more troops shd. be sent him, and that those on their way shd. be countermanded. In this state of things we are (for so I consider our Situation) forced into the war—a war of Defense. Have you recd. a former letter of mine on this subject. It is of infinite importance that we are not deceived by ourselves or others. We must do more than merely defend. I still think the object that I have before suggested demands all our consideration, wisdom and Energy. Dont suppose that I would combine our fortunes with those of others; on the contrary whatever our interest may require in regard to a cooperation with others I am averse to indissoluble engagements with any one. The Continent of Europe cannot be saved—but this is no reason why America shd. likewise perish. France is the only nation that projects enterprizes or succeeds in putting them in Execution—all others are puzzled in a perpetual Effort to find out & defeat the Plans of France without concerting and attempting to execute one that might give to france the Disadvantage of Defence. If we follow this course I dread the issue.
farewell yrs. &c
I am mortified with the probable result of the Elections of New york. Mr. Jay according to probabilities is reelected, but how very considerable has been the Opposition. Besides what is to become of us if we return such Members to Congress as I think it likely will compose a majority of our next Delegation?
